DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11, 157, 788. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claims are expressly found an implied in US Patent No. 11, 157, 788.  For instant claim 1 of the pending application is obvious in view of claim 1 of the 788 patent as shown below.
Claim 1 of the instant application recite the following limitations:  
A method of marking an object, the method comprising: applying a two-dimensional marker to the object or a marker support to be connected to the object, wherein the marker comprises a plurality of line segments each extending between a first end point and a second end point thereof, wherein at least one of the line segments comprises a shape of at least one period of a periodic waveform.
Whereas claim 1 of US Patent No. 11, 157, 788 the applicant claims:  
 A two-dimensional marker for marking an object, the marker comprising a plurality of line segments each extending between a first end point and a second end point thereof, wherein at least one of the line segments comprises a shape of at least one period of a periodic waveform.
The instant claims obviously encompass the claimed invention of the  788 patent and differ only by terminology which is well within the level of one of ordinary skill in the art. Reading claims 1-38 of the application in light of the specification, the Examiner finds that claims 1-38 merely recites and obvious variant of the  claimed invention  (claims 1-20 ) of US Patent No. 11, 157, 788. 

Correspondence of claims is as follows:  
Claim 1 of the instant application corresponds to claims  1 and 14 of US Patent No. 11, 157, 788.
Claim 2 of the instant application corresponds to claim 2 of US Patent No. 11, 157, 788.
Claim 3 of the instant application corresponds to claim 3 of US Patent No. 11, 157, 788.
Claim 4 of the instant application corresponds to claim 4 of US Patent No. 11, 157, 788.
Claim 5 of the instant application corresponds to claim 5 of US Patent No. 11, 157, 788.
Claim 6 of the instant application corresponds to claim 6 of US Patent No. 11, 157, 788.
Claim 7 of the instant application corresponds to claim 7 of US Patent No. 11, 157, 788.
Claim 8 of the instant application corresponds to claim 7 of US Patent No. 11, 157, 788.
Claim 9 of the instant application corresponds to claim 9 of US Patent No. 11, 157, 788.
Claim 10 of the instant application corresponds to claim 8 of US Patent No. 11, 157, 788.
Claim 11 of the instant application corresponds to claim 9 of US Patent No. 11, 157, 788.
Claim 12 of the instant application corresponds to claim 9 of US Patent No. 11, 157, 788.
Claim 13 of the instant application corresponds to claim 15 of US Patent No. 11, 157, 788.
Claim 14 of the instant application corresponds to claim 10 of US Patent No. 11, 157, 788.
Claim 15 of the instant application corresponds to claim 10 of US Patent No. 11, 157, 788.
Claim 16 of the instant application corresponds to claim 11 of US Patent No. 11, 157, 788.
Claim 17 of the instant application corresponds to claim 11 of US Patent No. 11, 157, 788.
Claim 18 of the instant application corresponds to claim 10-12 of US Patent No. 11, 157, 788.
Claim 19 of the instant application corresponds to claim 10-12 of US Patent No. 11, 157, 788.
Claim 20 of the instant application corresponds to claim 12 of US Patent No. 11, 157, 788.
Claim 21 of the instant application corresponds to claim 13 of US Patent No. 11, 157, 788.
Claim 22 of the instant application corresponds to claims 1 and 13 of US Patent No. 11, 157, 788.
Claim 23 of the instant application corresponds to claim 16 of US Patent No. 11, 157, 788.
Claim 24 of the instant application corresponds to claim 17 of US Patent No. 11, 157, 788.
Claim 25 of the instant application corresponds to claim 14 of US Patent No. 11, 157, 788.
Claim 26 of the instant application corresponds to claims 14 and 15 of US Patent No. 11, 157, 788.
Claim 27 of the instant application corresponds to claim, 14, 15, 18-20 of US Patent No. 11, 157, 788.
Claim 28  of the instant application corresponds to claim  15 of US Patent No. 11, 157, 788.
Claim 29 of the instant application corresponds to claim 15 of US Patent No. 11, 157, 788.
Claim 30 of the instant application corresponds to claims 1,  18 and 19 of US Patent No. 11, 157, 788.
Claim 31 of the instant application corresponds to claim 18,  19  and 20 of US Patent No. 11, 157, 788.
Claim 32 of the instant application corresponds to claim 18 and 19 of US Patent No. 11, 157, 788.
Claim 33 of the instant application corresponds to claim 18 and 19 of US Patent No. 11, 157, 788.
Claim 34 of the instant application corresponds to claim 19 of US Patent No. 11, 157, 788.
Claim 35 of the instant application corresponds to claim 15 of US Patent No. 11, 157, 788.
Claim 36 of the instant application corresponds to claim 15 of US Patent No. 11, 157, 788.
Claim 37 of the instant application corresponds to claim 19 and 20 of US Patent No. 11, 157, 788.
Claim 38 of the instant application corresponds to claim 19 and 20 of US Patent No. 11, 157, 788.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11, 13, 14, 21-23, 25, 30-32 and 34-38 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Finnerty et al.  US Publication No. 2005/0133584 cited by applicant .
Re Claim 1, Finnerty discloses a method of marking an object, the method comprising: applying a two-dimensional marker to the object or a marker support to be connected to the object, wherein the marker  (array 14 of spaced apart and segmented sinusoidal lines that can comprise a Benday pattern. Moreover, various sine waves can overlap or intersect at various angles) , comprises a plurality of line segments each extending between a first end point and a second end point thereof, wherein at least one of the line segments comprises a shape of at least one period of a periodic waveform (Fig. 1 B and P45 and P47) .
Re Claim 2, Finnerty discloses the method according to claim 1, wherein said periodic waveform is one of a sinusoidal waveform, a square waveform or a triangular waveform (P47).
Re Claim 3, Finnerty discloses the method according to claim 1, wherein said periodic waveform is a compounded waveform comprising an addition of at least two sinusoidal waveforms (P46, P47; multiple in-phase sine waves can be stacked Fig. 2) .
Re Claim 4, Finnerty discloses the method according to claim 3, wherein said at least two sinusoidal waveforms are phase-shifted with respect to each other (P47, the phase relationship of various waveforms and the cycles within a single waveform can all be varied with their mathematical value determined by viewing them)
Re Claim 5, Finnerty discloses the method according to claim 3, wherein said at least two sinusoidal waveforms have different amplitudes with respect to each other (P47) .  
Re Claim 6,  Finnerty discloses the method according to claim 3, wherein said at least two sinusoidal waveforms have different periodicities with respect to each other (P45)  .25  
Re Claim 7, Finnerty discloses the method according to claim 1, wherein said at least one-line segment comprising a shape of at least a period of a periodic waveform is associated with a periodicity being one of a plurality of periodicities, comprising at least a first periodicity and a second periodicity being different from each other (P45).30  
Re Claim 9,  Finnerty discloses the method according to claim 1, wherein said at least one-line segment comprising a 35 shape of at least a period of a periodic waveform is associated with an amplitude being one of a plurality of amplitudes, comprising a least a first amplitude and a second amplitude being different from each other (P47) . - 24 -  
Re Claim 11, Finnerty discloses the method according to claim 1, wherein said at least one-line segment comprising a shape of at least a period of a periodic waveform is associated with a phase angle being one of a plurality of phase angles, comprising a least a first phase angle and a second phase angle being different from each other (P47). 10  
Re Claim 13,  Finnerty discloses the method according to claim 1, wherein the first end points of the line segments do not coincide, and/or wherein the second end points of the line segments do not coincide (P45, P47).15  
Re Claim 14,  Finnerty discloses the  method according to claim 1, wherein each first end point is located at one of a plurality of predetermined positions, and/or wherein each second end point is located at one of a plurality of predetermined positions (P47; Fig. 1B).
Re Claim 21,  Finnerty discloses the method according to claim 1, wherein the plurality of line segments are provided 5 on a surface of at least part of a substrate (P47).  
Re Claim 22, Finnerty discloses the method according to claim 1, wherein the plurality of line segments are provided below a surface of at least part of a substrate (P48). 10  
Re Claim 23, Finnerty discloses the method according claim 1, wherein the step of applying the two-dimensional marker comprises printing the marker on the object or a marker support to be connected to the object (P47-P48).  
Re Claim 25, Finnerty discloses a method of generating a marker, wherein the marker is to be associated with an object, the method comprising the steps of: receiving object data (Value )  corresponding to the object, converting the object data into a marker code; and generating a marker image based on the marker code, wherein the marker is based on the marker image (See claims 1-5) , and comprises a plurality of line segments each extending between a first end point and a second end point thereof, wherein at least one of the line segments 25 comprises a shape of at least one period of a periodic waveform, wherein the object data, the marker code, the marker image and the marker have a one-to-one relationship (P46-48, P50; Figs. 1a-1B)
Re Claim 26,  Finnerty discloses the method according to claim 25, wherein the step of converting the object data into 30 a marker code comprises encrypting the object data to obtain an encrypted marker code, and wherein the step of generating the marker image is based on the encrypted marker code (See claims 1 and  4 and P48).  
Re Claim 27, Finnerty discloses the method according to claim 25, wherein the object data comprise at least one of object identification data ( a mathematical value) , and object manufacturing data (See claims 1 and 2).35  
Re Claim 28, Finnerty discloses the method according to claim 25, wherein the marker code comprises a plurality of marker code segments each defining a property of a line segment, based on predefined - 26 - relationships between variations in marker code segments and variations in properties of line segments (P46-48; Figs. 1a-1b).  
Re Claim 29, Finnerty discloses the method according to claim 28, wherein the property of a line segment is selected 5 from a group of properties comprising:- a first end point of the line segment; - a second end point of the line segment; - a periodicity of at least part of the line segment; - an amplitude of at least part of the line segment; and10 - a phase angle of at least a part of the line segment (P47).  
Re Claim 30,  Finnerty discloses a method of generating object data corresponding to an object  (document ticket ) being associated with a marker (pattern) , the method comprising the steps of: receiving a marker image obtained by scanning the marker, wherein the marker 15 comprises a plurality of line segments each extending between a first end point and a second end point thereof, wherein at least one of the line segments comprises a shape of at least one period of a periodic waveform (P48; Figs. 1a-1b and Fig. 2B) ;generating a marker code based on the marker image; and converting the marker code into object data (P49),20 wherein the object data, the marker code, the marker image and the marker have a one-to-one relationship (see claims 1-5 ; P50).  
Re Claim 31. Finnerty discloses the method according to claim 30, wherein the marker code is an encrypted marker code, and wherein the step of converting the marker code into object data comprises 25 decrypting the encrypted marker code to obtain the object data (See claims 1 and  4 and P48).  
Re Claim 32,  Finnerty discloses the method according to claim 30, wherein the marker is an optically readable marker, and wherein the scanning of the marker comprises optical scanning (P48). 30  
Re Claim 34,  Finnerty discloses the method according to claim 30, wherein the object data comprise at least one of object identification data, and object manufacturing data (See claims 1 and 2) .35  
Re Claim 35,  Finnerty discloses the method according to claim 30, wherein the marker code comprises a plurality of marker code segments each defining a property of a line segment, based on predefined - 27 - relationships between variations in marker code segments and variations in properties of line segments (P46-48; Figs. 1a-1b).  
Re Claim 36,  Finnerty discloses the method according to claim 35, wherein the property of a line segment is selected 5 from a group of properties comprising:- a first end point of the line segment; - a second end point of the line segment; - a periodicity of at least part of the line segment; - an amplitude of at least part of the line segment; and10 - a phase angle of at least a part of the line segment (P47).  
Re Claim 37,  Finnerty discloses a method of identifying and/or authenticating an object, the object (lottery ticket)  being associated with a marker (optical pattern) , the method comprising the steps of: receiving a marker image obtained by scanning the marker  (P48) , wherein the marker 15 comprises a plurality of line segments each extending between a first end point and a second end point thereof, wherein at least one of the line segments comprises a shape of at least one period of a periodic waveform (P46-48) ; generating a marker code based on the marker image, wherein the marker code, the marker image, and the marker have a one-to-one relationship (P50) ; and20 comparing the generated marker code with each one of a set of authenticated marker codes and, if the generated marker code is found to be identical to one of the authenticated marker codes, designating the object as being identified and/or authentic (See claims 14- 15) .  
Re Claim 38,  Finnerty discloses a method of identifying and/or authenticating an object, the object being associated 25 with a marker, the method comprising the steps of: receiving a marker image obtained by scanning the marker (P48), wherein the marker comprises a plurality of line segments each extending between a first end point and a second end point thereof, wherein at least one of the line segments comprises a shape of at least one period of a periodic waveform (P46-48) ;30 generating a marker code based on the marker image; converting the marker code into object data, wherein the object data, the marker code, the marker image and the marker have a one-to-one relationship (P50) ; and comparing at least part of the object data with each one of a set of authenticated object data and, if the at least part of the object data is found to be identical to one of the 35 authenticated object data, designating the object as being identified and/or authentic( see claims 14-15).

Conclusion

The following reference is cited but not relied upon:  
Chen discloses a method for reducing the obtrusiveness of artifacts appearing in a glyph shape code image space includes encoding digital data values as a glyph shape code, such that the shape code is composed of glyphs having shapes that encode digital data values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887